Case 2:20-cv-00520-FLA-KS Document 45 Filed 12/14/20 Page 1 of 2 Page ID #:364



  1   XAVIER BECERRA
      Attorney General of California
  2   JON S. ALLIN
      Supervising Deputy Attorney General
  3   DAVID C. GOODWIN
      Deputy Attorney General
  4   State Bar No. 283322
       1300 I Street, Suite 125
  5    P.O. Box 944255
       Sacramento, CA 94244-2550
  6    Telephone: (916) 210-7342
       Fax: (916) 324-5205
  7    E-mail: David.Goodwin@doj.ca.gov
      Attorneys for Defendant Gastelo
  8
                         IN THE UNITED STATES DISTRICT COURT
  9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                  LOS ANGELES DIVISION
11
12
13    ESTATE OF ALEXANDRE                           2:20-cv-0520-FMO-KLS
      TOULOUDJIAN, et al.,
14                                               DEFENDANT GASTELO’S
                                      Plaintiff, NOTICE OF MOTION AND
15                                               MOTION TO DISMISS SECOND
                   v.                            AMENDED COMPLAINT
16
                                                    Date:    1/14/2021
17    CALIFORNIA DEPARTMENT OF                      Time:    10:00 a.m.
      CORRECTIONS AND                               Courtroom:
                                                             6D
18    REHABILITATION, et al.,                       Judge:   Hon.
                                                             Fernando M. Olguin
19                                 Defendants. Trial Date: None set
                                               Action Filed: 1/17/2020
20
21         TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
22         PLEASE TAKE NOTICE that on January 14, 2021, at 10:00 a.m., in
23    Courtroom 6D of the United States District Court for the Central District of
24    California, located at 350 W. 1st Street, 6th Floor, Los Angeles, California, 90012,
25    Defendant Gastelo will move to dismiss the Second Amended Complaint (SAC,
26    ECF No. 26) under Federal Rule of Civil Procedure 12(b)(6).
27         The grounds for this motion are that (1) the SAC fails to state a cognizable
28    claim against Gastelo based on supervisory liability; (2) the SAC fails to state a

                                                1
Case 2:20-cv-00520-FLA-KS Document 45 Filed 12/14/20 Page 2 of 2 Page ID #:365



  1   claim against Gastelo based on deliberate indifference; (3) the SAC fails to state a
  2   cognizable claim against Gastelo for wrongful death; and (4) Gastelo is entitled to
  3   qualified immunity.
  4        This motion is based on this notice of motion and motion, the memorandum of
  5   points and authorities, the meet-and-confer declaration of defense counsel David
  6   Goodwin, the pleadings, records, and files in this action, and any other matters that
  7   may properly come before this Court.
  8        This motion is made following the conference of counsel pursuant to Local
  9   Rule 7-3 which took place telephonically on December 7, 2020.
10    Dated: December 14, 2020                      Respectfully submitted,
11                                                  XAVIER BECERRA
                                                    Attorney General of California
12                                                  JON S. ALLIN
                                                    Supervising Deputy Attorney General
13
                                                    /s/ David C. Goodwin
14
                                                    DAVID C. GOODWIN
15                                                  Deputy Attorney General
                                                    Attorneys for Defendant Gastelo
16    SA2020101463
      34637728.docx
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
